DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10, 12, 13, 16 and 18-22 in the reply filed on 7/8/2022 is acknowledged.
Claims 23, 24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 12, 13, 16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
The breadth of the claimed invention encompasses treating cancer with any drug or combination of drugs.
Whereas the nature of the invention is screening a library of drugs in genetically modified Drosophila larva expressing oncogenes or tumor suppressor(s), a search of the instantly filed specification and the art teaches that the claimed invention is unpredictable. 
Working Examples
The specification provides four prophetic examples regarding the development of a genetically modified Drosophila larva and its potential use in screening anti-cancer drugs.
The specification does not teach or guide the skilled artisan how to treat cancer as embraced by the claims.
It is emphasized that the Drosophila larva avatar recited in claim 1 only provides a “screen” of a drug “upon induction” or “when fed to a culture of…”, i.e. when at a future time an external factor increases the activity of an ortholog oncogene or inhibits a tumor suppressor ortholog. Thus, the recited method is contingent on the Drosophila larva being induced with an external factor and fed a drug at a future time and if no induction or feeding occurs, then no drug can used on the larva to test for survival to pupation.
Thus there is no nexus between the limitations of (b) in claim 1 and the method of treating cancer. 
With respect to term “cancer” the specification defines this as:
“cancer is a solid tumor. In a specific embodiment, in accordance with the methods described herein the cancer is bladder cancer, bone cancer, breast cancer, cervical cancer, colorectal cancer,
esophageal cancer, gallbladder cancer, head and neck cancer, kidney cancer, lung cancer, ocular
cancer, oral cancer, ovarian cancer, pancreatic cancer, pelvic cancer, penile cancer, prostate
cancer, skin cancer, throat cancer, thyroid cancer, such as medullary thyroid cancer, or uterine
cancer.” (parag. 24 lines 1-7).
	The specification further teaches that the cancer can be a blood born cancer such as leukemia (parag. 225).
Thus while the specification contemplates using Drosophila larva expressing an ortholog (oncogene or tumor suppressor) of a subject to screen for candidate anti-cancer drugs, this does not enable a method of treating cancer as embraced by the claims. 
Breadth of Cancer
The claims thus encompass cancer such as a solid tumor, from which the cancer pathology then spreads and blood born cancer such a leukemia which are difuse.
Accordingly it is well established in the art that cancer can be split into two main categories, tumor based (neoplasm) and non-tumor based (hematologic) (Principles of Anatomy and Physiology, 2006, Wiley, 11th Ed., pgs. 99-100 and 689-690). Tumor based cancers are those described by the specification above (i.e. lung, liver, brain etc.), and non-tumor based cancers are those that are blood based (hematologic) such as leukemia, lymphoma and myeloma which exhibit no tumors to target. Hematologic cancers share the same core feature as tumors, unchecked cellular division, however hematologic cancers have no one single source from which they originate, i.e. a tumor(s) and are not identifiable by screens such as MRI, CAT or X-ray.
An issue of enablement of the claimed invention relies upon targeting of the claimed drug to the breadth of species of cancer. There are no teachings in the specification that would teach or suggest that the claimed drug which is may be effective on a Drosophila ortholog of a patients oncogene or tumor suppressor used in the method of treatment would be able to treat hematologic cancers such as leukemia, myeloma or lymphoma or cancer which comprise a solid tumor.
Regarding the challenges of treating cancer the art teaches that “Despite major advances, the current approach to face cancer treatment is still reductionist. Targeting single molecular abnormalities or cancer pathways has achieved good clinical responses that have modestly affected survival in some cancers. However, targeting a single hallmark or pathway with a single drug (“magic bullet”) will not likely lead to cancer cure. We predict that drug combinations against several molecular alterations or cancer hallmarks, in a way that is similar to what we have done with HIV treatment, might be a promising therapeutic strategy to treat cancer in the near future.” (Zugazagoitia et al., 2016, Clin. Therapeutics, Vol. 38, pgs. 1551—1566, see pg. 1564 col. 1 parag. 2 lines 1-12).
Similarly, Lorscheider et al. (2021, Ther. Deliv., Vol. 12(1), pgs. 55-76) teaches that the treatment of cancer has many challenges for the successful treatment of cancer including the drug or combinations of drugs to be used, route of administration, poor solubility and bioavailability (see pgs. 56-68 and Fig. 2, reproduced below).

    PNG
    media_image1.png
    509
    886
    media_image1.png
    Greyscale

It must be emphasized that the claims encompass treating any species of cancer using any drug. While the claims recite that that the drug to treat cancer in a subject is conditioned on the drug being fed to a culture of Drosophila larva and said drug allows said larva to survive to pupation, there is no nexus between the in vitro drug treatment and the in vivo treatment of cancer in a patient. The claims require that the drug will allow the larva to survive to pupation as compared to an untreated larva, which does not survive to pupation. The survival or non-survival of the larva relies upon the activity of an ortholog of an oncogene and/or tumor suppressor, however the art teaches that there are significant limitations to orthologs and their impact on drug screening. For example, Glover et al. (2019, Mol. Biol. Evol., Vol. 36(10), pgs. 2157-2164) teaches that gene conversion, high rates of sequence divergence, and clarity of ortholog definitions all are challenges to successfully using orthologs in animal models (see Abstract, Introduction and pg. 2161 col. 2 parag. 4 bridge pg. 2162 col. 1).
Further the art teaches the unpredictability of animal cancer models. Specifically, Mak et al. (2014, Am. J. Transl. Res., Vol. 6(2), pgs. 114-118) teaches “Due to practical and ethical concerns associated with human experimentation, animal models have been essential in cancer research. However, the average rate of successful translation from animal models to clinical cancer trials is less than 8%. Animal models are limited in their ability to mimic the extremely complex process of human carcinogenesis, physiology and progression.” (Abstract lines 1-4).
Mak continues to teach that “animal models have been the basic translational model in the preclinical setting in elucidating key biochemical and physiologic processes of cancer onset and propagation in a living organism. Experimental tumors raised in animals, particularly in rodents, constitute the major preclinical tool of evaluating novel diagnostic and therapeutic anticancer drugs screening before clinical testing. The power of the animal models to predict clinical efficacy is a matter of dispute due to weaknesses in faithfully mirroring the extremely complex process of human carcinogenesis. The vast majority of agents that are found to be successful in animal models do not pan out in human trials. Differences in physiology, as well as variations in the homology of molecular targets between mice and humans, may lead to translational limitations. Even though animal models still remain a unique source of in vivo information, other emerging translational alternatives may eventually replace the link between in vitro studies and clinical applications.” (pg. 117 col. 1 last parag.).
In conclusion, the claimed invention is not enabled for a method of treating cancer as embraced by the claims. The art teaches that there is significant unpredictability regarding the treatment of cancer, using animal models to screen for cancer drugs and unpredictability of orthologs for identifying drugs in vitro. Thus the skilled artisan would require an undue amount of experimentation without a predictable degree of success to make and use the invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10, 12, 13, 16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baranski et al. (US 2006/0010505 A1).
The art rejection below is applied to the extent that the art teaches the same method steps and is not necessarily directed to a method of treating cancer as instantly claimed.
Regarding claim 1, Baranski et al. teach a method of treating a subject diagnosed with cancer comprising administering a therapeutic regimen to a subject diagnosed with cancer, wherein the regiment comprises a drug or combination of drugs that were selected based upon screens in Drosophila larva and expressed oncogenes (see Abstract and parags. 5, 12-14, 40, 42 and 58).
Regarding claim 2, Baranski teaches that the cancer is a solid tumor (parag. 62).
Regarding claim 3, Baranski teaches that the cancer can be thyroid cancer (parag. 64).
Regarding claim 4, Baranski teaches that the oncogene can be src (parag. 75).
Regarding claims 5 and 21, Baranski teaches that cDNA encoding the ortholog can be induced by an external factor, such as temperature (parags. 13, 14, 42 and 84).
Regarding claim 7, Baranski teaches that that the larva can be genetically engineered with an RNAi construct to inhibit an ortholog of a tumor suppressor (parags. 13 and 43).
Regarding claim 8, Baranski teaches that the activity of the gene can be modified but not eliminated (parags. 22 and 31 and Fig. 2). It is broadly interpreted in view of Fig. 2 that this would encompass the range of 10%-300% as instantly claimed.
Regarding claim 10, Baranski teaches that one or more orthologs of the oncogene can be overexpressed (parag. 111).
Regarding claim 12, Baranski teaches that the expression of one or more orthologs of the tumor suppressor can be inhibited (parag. 43).
Regarding claim 13, Baranski teaches that patients with MTC are not responsive to radiator or chemotherapy (parag. 64). It is broadly interpreted that this would encompass a patient which has no standard of care therapy for their cancer.
Regarding claim 16, Baranski teaches that screened drug can be used to determine survival of larva to adulthood (parags. 5-11, 13, 14, 51 and 94).
Regarding claim 18, Baranski teaches that the imaginal disc is a tissue necessary for survival (parags. 80 and 94).
Regarding claims 19 and 20, Baranski teaches that the drug can be ZD6474 which is an inhibitor of tyrosine kinase activity (Example 2).
Regarding claim 22, Baranski teaches that the subject can be human (parag. 5). 
Thus Baranski clearly anticipates the invention of claims 1-5, 7, 8, 10, 12, 13, 16 and 18-22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Baranski et al. (US 2006/0010505 A1) in view of Herzog et al. (2012, JBC, Vol. 287(53), pgs. 44330-44337).
The art rejection below is applied to the extent that the art teaches the same method steps and is not necessarily directed to a method of treating cancer as instantly claimed.
Regarding claim 1, Baranski et al. teach a method of treating a subject diagnosed with cancer comprising administering a therapeutic regimen to a subject diagnosed with cancer, wherein the regiment comprises a drug or combination of drugs that were selected based upon screens in Drosophila larva and expressed oncogenes (see Abstract and parags. 5, 12-14, 40, 42 and 58).
Baranski does not teach:
(i) a Drosophila expressing the p53 tumor suppressor.

(i) Regarding a Drosophila expressing p53, Herzog et al. teach that “There is a growing interest in Drosophila as a model organism for elucidating the processes and networks involved in human diseases, in particular cancer (17), as well as for identifying targets for therapeutic intervention and for drug screening (18–21). Unraveling the structure of Dmp53 and the effect
of cancer-associated mutations should contribute toward this effort. Structurally, only the tetramerization domain of Dmp53 has been fully characterized. Like its human counterpart, the
Dmp53 tetramer consists of a dimer of dimers but has additional stabilizing structural elements and a fundamentally different tetrameric interface (22). The DBDs of Dmp53 and Hp53 appear to share their overall structural features, and a number of important residues involved in zinc coordination and DNA binding are conserved (13).” (pg. 44331 col. 1 parag. 1).
	Herzog continues to teach that “Overall, our stability and DNA binding measurements suggest similar structural and functional features of the Hp53 and Dmp53 proteins, making Dmp53 an interesting model system for developing protein-refolding small molecules to rescue the function of conformational p53 mutants. Drosophila should be useful for large-scale screening for such drug candidates in the whole animal. The unique characteristics of the DBD in Dmp53 have to be taken into account when using Dmp53 models.” (pg. 44336 col. 2 parag. 3).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Baranski regarding a method of treating a subject with cancer with a drug screened in Drosophila larva with the teachings of Herzog regarding the importance of p53 expression in a Drosophila to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Herzog teaches that the p53 tumor suppressor in Drosophila should be useful for large-scale screening for such drug candidates in the whole animal.
	There would have been a reasonable expectation of success that p53 could be expressed in the Drosophila larva of Baranski since Herzog teaches that Drosophila express p53.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632